Case 1:07-cr-00874-JBW Document 758 Filed 04/09/19 Page 1 of 2 PageID #: 3707



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                           ORDER                    VJ.S.01S7WC-V
        V.                                           07-CR-874



 CHEYENNE SIMONS,

    Defendant.


Jack B. Weinstein, Senior United States District Judge:

       The hearing on defendant's motion to reduce his sentence has been adjourned to April 22,

2019, at 11:30 a.m., in courtroom 103 South.

       The court has been informed that defendant has not yet arrived in New York. An

adjournment will allow the defendant to be physically present in New York with time to consult

with his attorney prior to the hearing. It will also allow the court, and the parties, to prepare for a

decision on whether to reduce his sentence and release him forthwith for supervised release.

       In view ofthe record, and the United States's concession that the defendant is eligible for

relief under the First Step Act, there is a distinct possibility that the defendant's period of

incarceration will be reduced. If release is in fact prompt, he will probably be immediately

turned over to probation for intense supervision without having the benefit of60 days in a

halfway house to adjust to civilian life after a long prison term. Probation is directed to work to

secure the defendant housing and employment for use upon a possible early release. Probation

shall coordinate with a social worker from the Federal Defenders of New York in their effort to

place the defendant with shelter, employment, and other necessities of a life offreedom.

       Since this is one ofthe first cases under the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194,5222,effective Dec. 21,2018, it is important that federal defenders, probation.
Case 1:07-cr-00874-JBW Document 758 Filed 04/09/19 Page 2 of 2 PageID #: 3708



and the court give careful consideration to aspects of an early release under the First Step

legislation.



                                                             SO ORDERED.



                                                             /s/ Jack B. Weinstein
                                                             Jack B. Weinstein
                                                             Senior United States District Judge
Date: Aprils,2019
      Brooklyn, New York
